 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5


EXECUTION COPY


AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This Amended and Restated Employment Agreement, dated as of February 25, 2008,
amends and restates the employment agreement originally entered into as of April
21, 1999, and is by and between MidAmerican Energy Holdings Company, an Iowa
corporation (the Company”), and Patrick J. Goodman (the Executive).


RECITALS


The Company desires to employ the Executive as its Senior Vice President and
Chief Financial Officer on the terms set forth in this Agreement, and the
Executive desires to accept such employment.


Accordingly, the Company and the Executive agree as follows:


AGREEMENT


Section 1.    Defined Terms.  Terms used but not defined in this Agreement will
have the meanings ascribed to them in Exhibit A to this Agreement.


Section 2.            Emp1oyment.


(a)           The Company will employ the Executive as, and the Executive will
act as the Senior Vice President and Chief Financial Officer of the Company,
subject to and upon the terms set forth in this Agreement, for the Term of
Employment.


(b)           The Executive’s primary place of employment will be Des Moines,
Iowa.


Section 3.           Duties.


(a)           The Executive (i) will perform and discharge the duties incident
to and consistent with his title of Senior Vice President and Chief Financial
Officer, and (ii) will perform and discharge such other duties, and will have
such other authority, as are delegated to him by the Chairman of the Board of
the Company (hereinafter referred to as the “Chairman of the Board”). In
performing such duties, the Executive will report directly to, and be subject to
the direction of, the Chairman of the Board.


(b)           The Executive will act, without any compensation in addition to
the compensation payable pursuant to this Agreement, as an officer or member, of
the board of directors of any subsidiary of the Company, if so appointed or
elected.


(c)           During the Term of Employment the Executive (i) will devote his
entire time, attention and energies during normal business hours to the business
of the Company and its subsidiaries and (ii) will not, without the written
consent of the Chairman of the Board, perform any services for any other Person
or engage in any other business or professional activity, whether or not
performed or engaged in for profit.
 
 
1

--------------------------------------------------------------------------------



 
(d)           Notwithstanding subsection 3(c), the Executive, without the
consent of the Chairman of the Board, may (i) purchase securities issued by, or
otherwise passively invest his personal or family assets in, any other company
or business within the constraints imposed by the Code of Business Conduct
referred to below, and (ii) engage in governmental, political, educational or
charitable activities, but only to the extent that those activities (A) are not
inconsistent with any direction of the Chairman of the Board or any duties under
this Agreement, and (B) do not interfere with the devotion by the Executive of
his entire time, attention and energies during normal business hours to the
business of the Company.


Section 4.           Compensation.


(a)           During the Term of Employment, the Company will pay the Executive
a base salary at an annual rate of $220,000, in substantially equal periodic
payments in accordance with the Company’s practices for executive employees, as
determined from time to time by the Chairman of the Board.


(b)           The Chairman of the Board will review the salary payable to the
Executive at least annually beginning in the fourth fiscal quarter of 2007. The
Chairman of the Board, in his discretion, may increase the salary of the
Executive from time to time, but may not reduce the salary of the Executive
below the amount set forth in subsection 4(a) above.


(c)           During the Term of Employment, the Executive shall be eligible for
consideration for an annual incentive merit bonus, for the Executive’s
performance during the fiscal year of the Company in an amount determined by the
Chairman of the Board in his discretion, by reference to the accomplishment by
the Executive of goals established by the Chairman of the Board for the related
fiscal year. The Executive shall also be eligible to be paid other bonuses for
each fiscal year as determined by the Chairman of the Board. The Executive’s
annual incentive merit bonus, together with all such other bonuses paid or
payable for the fiscal year (including any amounts for which receipt is
otherwise deferred pursuant to a plan or arrangement with the Company), is
referred to herein as “Annual Bonus Compensation.”


(d)           The Company will reimburse the Executive, subject to compliance by
the Executive with the Company’s customary reimbursement practices, for all
reasonable and necessary out-of-pocket expenses incurred by the Executive on
behalf of the Company in the course of its business.


(e)           The Company may reduce any payments made to the Executive under
this Agreement by any required federal, state or local government withholdings
or deductions for taxes or similar charges, or otherwise pursuant to law,
regulation or order.


(f)           Any base salary payable to the Executive for any period of
employment of less than one year during the Term of Employment will be reduced
to reflect the actual number of days of employment during the period except as
provided in Sections 8(b) and 8(c).
 
2

--------------------------------------------------------------------------------


 
Section 5.           Other Benefits.


(a)           During the Term of Employment, the Executive and his dependents
may participate in and receive benefits under any employee benefit plan which
the Company makes generally available to its employees and their families,
including any pension, life insurance, medical benefits, dental benefits or
disability plan, but only to the extent that the Executive or his dependents
otherwise satisfies the standards established for participation in the plan. The
terms of Executive’s existing option agreements, as amended, remain unaffected
hereby, except as set forth in Sections 8(b) and 8(c) hereof.


(b)           The Executive may take up to three weeks of vacation during each
full calendar year during the Term of Employment at a time mutually convenient
to the Executive and the Company, without loss of compensation or other benefits
under this Agreement.


Section 6.           Confidentiality and Post-Employment Restrictions.


(a)           The Executive acknowledges that the Company and its Affiliates
have confidential information and trade secrets, whether written or unwritten,
with respect to carrying on their business, including sensitive marketing,
bidding, technological and engineering information and data, names of past,
present and prospective customers or partners of and vendors or suppliers to the
Company and its Affiliates, working relationships with governmental agencies and
officials, methods of pricing contracts and income and expenses associated
therewith, the international business strategy and relative ranking of
opportunities in various countries, negotiated prices and offers outstanding,
credit terms and status of accounts and the terms or circumstances of any
current or prospective business arrangements between the Company and its
Affiliates and any third parties (“Confidential Information and Trade Secrets”).
As used in this Agreement, the term Confidential Information and Trade Secrets
does not include (i) information which becomes generally available to the public
other than as a result of a disclosure by the Executive, (ii) information which
becomes available to the Executive on a nonconfidential basis from a source
other than the Company or its Affiliates, or (iii) information known to the
Executive prior to any disclosure to him by the Company or its Affiliates. The
Executive further acknowledges that the Executive possesses a high degree of
knowledge of the independent energy industry and, in particular, has committed
to a longstanding relationship with the Company and its Affiliates as an
employee and officer, which has allowed, and will continue to allow, him access
to the Company’s Confidential Information and Trade Secrets. Accordingly, any
employment by the Executive with another employer in the independent energy
industry or participation by him as a substantial investor in any such industry
may necessarily involve disclosure of the Company’s Confidential Information and
Trade Secrets. Consequently, the Executive agrees that, if he voluntarily
resigns his employment with the Company for any reason other than (i) a breach
of this Agreement by the Company, or (ii) for Good Reason, he shall not at any
time during the two-year period after such resignation, directly or indirectly
accept employment by or invest in (except as a passive investor in a public
corporation or in a publicly issued partnership interest which, in either event,
would not exceed an ownership interest of 2% of the outstanding equity or
partnership interest) in any person, firm, corporation, partnership, joint
venture or business which is engaged in the production or marketing of steam or
electrical energy or the distribution or supply of electricity or natural gas
(in each case in the States of Iowa, Illinois, Nebraska, South Dakota, Kansas,
Missouri, Minnesota or Wisconsin) or which otherwise directly competes with the
business of the Company or its Affiliates and, further, the Executive agrees
that, to avoid the risk of disclosing or improperly using Confidential
Information or Trade Secrets, he shall not directly, or indirectly, provide
consulting or advisory services to any of such independent energy or utility
businesses which conduct business in such States or otherwise directly compete
with the Company or its Affiliates. The preceding sentence notwithstanding,
Executive shall not be precluded from accepting employment or providing services
to Peter Kiewit Sons’, Inc. or any Affiliate thereof.
 
3

--------------------------------------------------------------------------------


 
(b)           Without the written consent of the Chairman of the Board, the
Executive will not, during and for three years after the Term of Employment, (i)
disclose any Confidential Information and Trade Secrets of the Company or any
Affiliate of the Company to any Person (other than the Company, directors,
officers or employees of the Company, its Affiliates or duly authorized agents,
attorneys or other representatives thereof), or (ii) otherwise make use of any
Confidential Information and Trade Secrets other than in connection with
authorized dealings with or by the Company and its Affiliates.


(c)           For a period of three years after the Term of Employment, the
Executive shall neither directly nor indirectly solicit, on behalf of another
employer, the employment of, or hire or cause another employer to hire, any
person who is then currently employed by the Company or an Affiliate thereof, or
otherwise induce, on behalf of another employer, such person to leave the
employment of the Company or an Affiliate thereof without the prior written
approval of the Chairman of the Board.


(d)           The Executive will hold, on behalf of the Company and its
Affiliates and as the property of the Company and its Affiliates, all memoranda,
manuals, books, papers, letters, documents, computer discs, data and software
and other similar property obtained during the course of his employment by the
Company or its Affiliates and relating to the Company’s or its Affiliates
business, and will return such property to the Company or its Affiliates at any
time upon demand by the Chairman of the Board and, in any event, within five
calendar days after the end of the Term of Employment.


(e)           During the Term of Employment, Executive agrees to comply in all
material respects with the Company’s Code of Business Conduct and Berkshire
Hathaway’s Code of Business Conduct and all future amendments and restatements
to such policy and to deliver an executed Certificate of Compliance with respect
thereto upon request by the Company.


(f)           If any of the provisions of, or covenants contained in, this
Section 6 are hereafter construed to be invalid or unenforceable in any
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in any other jurisdiction, which shall be given full
effect, without regard to the invalidity or unenforceability in such other
jurisdiction. If any of the provisions of, or covenants contained in, this
Section 6 are held to be unenforceable in any jurisdiction because of the
duration or geographical scope thereof, the parties agree that the court making
such determination shall have the power to reduce the duration or geographical
scope of such provision or covenant and, in its reduced form, such provision or
covenant shall be enforceable; provided, however, that the determination of such
court shall not affect the enforceability of this Section 6 in any other
jurisdiction.
 
4

--------------------------------------------------------------------------------


 
Section 7.           Termination of Employment.


(a)           The employment of the Executive under this Agreement will
terminate on the earliest of: (i) written notice by the Executive of his
resignation other than for Good Reason; (ii) the day the Company gives to the
Executive written notice of termination without Cause; (iii) the day the Company
gives to the Executive written notice of termination for Cause; (iv) the
Permanent Disability of the Executive; (v) the death of the Executive; or (vi)
written notice by the Executive of his resignation for Good Reason.


(b)           If the employment of the Executive is terminated under this
Agreement for any reason whatsoever, the obligations of the Executive under
Section 6 will remain in full force and effect to the extent provided therein,
and the termination will not abrogate any rights or remedies of the Company or
the Executive with respect to any breach of the Agreement, except as expressly
provided in Section 8.


Section 8.           Payment Upon Termination.


(a)           If the employment of the Executive is terminated pursuant to
subsections (i) or (iii) of Section 7(a), the Company will pay to the Executive,
within 30 calendar days, any base salary and reimbursable expenses pursuant to
Section 4(a) and Section 4(d) which are accrued but unpaid through the
Termination Date.


(b)           If the employment of the Executive is terminated pursuant to
subsections (ii), (iv), (v) or (vi) of Section 7 (a), the Company will pay the
Executive, subject to the Executive’s compliance in all material respects with
his post-termination obligations under Section 6, (i) within 30 calendar days,
any base salary and reimbursable expenses which are accrued and unpaid through
such date, (ii) within one month after the month of his Termination Date, a
single lump sum equal to twice his annual base salary then in effect pursuant to
Section 4 and (iii) within one month after the month of his Termination Date, a
single lump sum equal to two times the average Annual Bonus Compensation payable
to the Executive in respect of the two fiscal years immediately preceding the
year in which the Executive’s employment with the Company terminates (with any
such year for which no bonus was payable included in such two year average as a
zero).


In addition, in the event of any such termination, subject to the Executive’s
compliance in all material respects with his post-termination obligations under
Section 6, the Company agrees that (x) the Company stock options previously
granted to Executive will continue to vest according to their terms within such
next 24 months (beginning with the month following the month in which the
Termination Date occurs, after which time the unvested remainder will lapse) and
such vested options may be exercised within the remaining term of such options
as provided in the respective option agreements, and (y) the Company shall
continue in effect for Executive, for a period of twelve months after the date
of any such termination, the life insurance, medical benefits and dental
benefits available to the Executive and his dependents on the date of such
termination, subject to such employee contributions and other terms and
conditions as are applicable to active employees generally and subject to
subsequent modification or termination of such plans to the extent such
subsequent actions are also applicable to active employees generally; provided
that such plan benefits shall terminate earlier on the date, if any, that
comparable benefits are made available to the Executive by any new employer.
 
5

--------------------------------------------------------------------------------


 
(c)           Reserved.


(d)           If the employment of the Executive is terminated pursuant to
subsections (ii) or (vi) of Section 7 (a), any Performance Accelerated Stock
Options (“PASOs”) held by the Executive on the Termination Date will become
vested and immediately exercisable on such Termination Date and shall otherwise
remain exercisable for their term in accordance with the terms thereof.


(e)           If the employment of the Executive is terminated for any reason,
then without further action by the Company, the Board or any committee thereof,
the Executive may exercise any vested stock options (including any vested PASOs)
held by the Executive pursuant to existing procedures approved by the
Compensation Committee for cashless exercise, by surrendering previously owned
shares, electing to have the Company withhold shares otherwise deliverable upon
exercise of such options, or by providing an irrevocable direction to a broker
to sell shares and deliver all or a portion of the proceeds to the Company, in
any case in an amount equal to the aggregate exercise price and any tax
withholding obligation attendant to the exercise.


Section 8A.        Certain Additional Payments by the Company.


(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, distribution, waiver of Company
rights, acceleration of vesting of any stock options or restricted stock, or any
other payment or benefit in the nature of compensation to or for the benefit of
the Executive, alone or in combination (whether such payment, distribution,
waiver, acceleration or other benefit is made pursuant to the terms of this
Agreement or any other agreement, plan or arrangement providing payments or
benefits in the nature of compensation to or for the benefit of the Executive,
but determined without regard to any additional payments required under this
Section 8A) (a “Payment) would be subject to the excise tax imposed by Section
4999 of the Code (or any successor provision) or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes with respect to the Gross-Up Payment
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Any Gross-Up Payment made by the Company to the
Executive with respect to any Excise Tax paid by the Executive shall be made by
the Company as soon as administratively feasible after the determination of such
Excise Tax, but in no case later than by the end of the calendar year following
the calendar year in which the Executive makes the Excise Tax payment.
 
6

--------------------------------------------------------------------------------


 
(b)           Subject to the provisions of Section 8A(c), all determinations
required to be made under this Section 8A, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Deloitte and
Touche LLP, or such other nationally recognized accounting firm then auditing
the accounts of the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is unwilling or unable to perform its obligations pursuant to
this Section 8A, the Executive shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to hereunder as the Accounting Firm). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, determined pursuant to this Section 8A, shall be paid by the
Company to the Executive within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. The parties hereto acknowledge that, as a
result of the potential uncertainty in the application of Section 4999 of the
Code (or any successor provision) at the time of the initial determination by
the Accounting Firm hereunder, it is possible that the Company will not have
made Gross-Up Payments which should have been made consistent with the
calculations required to be made hereunder (an “Underpayment”). In the event
that the Company exhausts its remedies pursuant to Section 8A(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.


(c)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 20 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:


 
(i)
give the Company any information reasonably requested by the Company relating to
such claim,



 
(ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

 
 
7

--------------------------------------------------------------------------------


 
 
 (iii)
cooperate with the Company in good faith in order effectively to contest such
claim, and



 
 (iv)
permit the Company to participate in any proceedings relating to such claim;

 
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 8A(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.


Except as provided herein and to the extent necessary to give full effect to the
provisions of this Amendment, the terms of the Employment Agreement shall remain
in full force and effect.


Section 8B.        Restrictions on Payment to “Specified Employees” under
Section 409A of the Internal Revenue Code.   In the event any payment to be made
under this Employment Agreement is subject to the provisions of Section 409A of
the Internal Revenue Code (and is not otherwise exempt under applicable guidance
issued under Section 409A), if such payment is due to the separation from
service of the Executive (other than because of death), and if the Executive is
a "specified employee" (as defined in Section 409A of the Internal Revenue Code)
at the time of separation from service, such payment shall not be made until the
date that is 6 months following the date of separation from service.  In the
event of any such delay in payment, interest shall be added to the delayed
payment utilizing the interest rate on 1-year constant maturity U.S. Treasury
Notes as published by the Federal Reserve Board (or its successor) in
Statistical Release H.15 (or its successor) corresponding to the date that
payment would have been made if the delay hereunder had not occurred.


Section 9.           Remedies.


8

--------------------------------------------------------------------------------


 
(a)           The Company will be entitled, if it elects, to enjoin any breach
or threatened breach of, or enforce the specific performance of, the obligations
of the Executive under Sections 3 or 6, without showing any actual damage or
that monetary damages would be inadequate. Any such equitable remedy will not be
the sole and exclusive remedy for any such breach, and the Company may pursue
other remedies for such a breach.


(b)           Any court proceeding to enforce this Agreement may be commenced in
federal courts, or in the absence of federal jurisdiction the state courts,
located in Omaha, Nebraska. The parties submit to the jurisdiction of such
courts and waive any objection which they might have to pursuit of any such
proceeding in any such court.


(c)           Except to the extent that the Company elects to seek injunctive
relief in accordance with subsection 9(a), any controversy or claim arising out
of or relating to this Agreement or the validity, interpretation, enforceability
or breach of this Agreement will be submitted to arbitration in Omaha, Nebraska,
in accordance with the then existing rules of the American Arbitration
Association, and judgment upon the award rendered in any such arbitration may be
entered in any court having jurisdiction.


Section 10.         Assignment. Neither the Company nor the Executive may sell,
transfer or otherwise assign their rights, or delegate their obligations, under
this Agreement, provided that the Company shall require any successor to all or
substantially all of the business, stock or assets of the Company to expressly
assume the Company’s rights and obligations hereunder.


Section 11.         Unfunded Benefits. All compensation and other benefits
payable to the Executive under this Agreement will be unfunded, and neither the
company nor any affiliate of the Company will segregate any assets to satisfy
any obligation of the Company under this Agreement. The obligations of the
Company to the Executive are not the subject of any guarantee or other assurance
of any Person other than the Company.


Section 12.         Severability. Should any provision, paragraph, clause or
portion thereof of this Agreement be declared or be determined by any court or
arbitrator of competent jurisdiction to be illegal, unenforceable or invalid,
the validity or enforceability of the remaining parts, terms or provisions shall
not be affected thereby and said illegal or invalid part, term or provision
shall be deemed not to be a part of this Agreement. Alternatively, the court or
arbitrator having jurisdiction shall have the power to modify such illegal,
unenforceable or invalid provision so that it will be valid and enforceable,
and, in any case, the remaining provisions of this Agreement shall remain in
full force and effect.


Section 13.          Miscellaneous.


(a)           This Agreement may be amended or modified only by a writing
executed by the Executive and the Company.


(b)           This Agreement will be governed by and construed in accordance
with the internal laws of the State of Nebraska.
 
9

--------------------------------------------------------------------------------


 
(c)           This Agreement constitutes the entire agreement of the Company and
the Executive with respect to the matters set forth in this Agreement and
supersedes any and all other agreements between the Company and the Executive
relating to those matters.


(d)           Any notice required to be given pursuant to this Agreement will be
deemed given (i) when delivered in person or by courier or (ii) on the third
calendar day after it is sent by facsimile, with written confirmation of
receipt, if to the Company, to: Chairman of the Board, MidAmerican Energy
Holdings Company at 1111 S. 103rd St., Omaha, Nebraska 68124, fax number (402)
231-1658, and, if to the Executive, at MidAmerican Energy Holdings Company, 666
Grand Avenue, Des Moines, Iowa 50303, fax number (515) 242-4031 or to such other
address as may be subsequently designated by the Company or the Executive in
writing to the other party.


(e)           A waiver by a party of a breach of this Agreement will not
constitute a waiver of any other breach, prior or subsequent, of this Agreement.






IN WITNESS WHEREOF, the Company and the Executive have entered into this
Agreement as of February 25, 2008.
 



  MIDAMERICAN ENERGY HOLDINGS COMPANY          
 
By:
/s/  Douglas L. Anderson        Douglas L. Anderson        Senior Vice President
and General Counsel          

 



  EXECUTIVE:          
 
By:
/s/  Patrick J. Goodman        Patrick J. Goodman                  

 
 
 
 
  10

--------------------------------------------------------------------------------

 

EXHIBIT A


Defined Terms




“Affiliate” means, with respect to a Person1 (a) any Person directly or
indirectly owning, controlling, or holding power to vote 10% or more of the
outstanding voting securities of the Person; (b) any Person 10% or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held with power to vote by the Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with, the Person; and (d) any
officer or director of the Person, or of any Person directly or indirectly
controlling the Person, controlled by the Person or under common control with
the Person. As used in this definition, “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person.


“Agreement” means this Amended and Restated Employment Agreement,dated as of
February 25, 2008, amending and restating the employment agreement  originally
entered into as of April 21, 1999, by and between the Company and the Executive,
as it may be amended from time to time in accordance with its terms.


“Board” means the Board of Directors of the Company.


“Cause” means any or all of the following:


(a)
the willful and continued failure by the Executive to perform substantially the
services and duties contemplated by this Agreement (other than any such failure
resulting from the Executive’s incapacity due to disability);



(b)
the willful engaging by the Executive in gross misconduct which is injurious to
the business or reputation of the Company in any material respect;



(c)
the gross negligence of the Executive in performing the services contemplated by
this Agreement which is injurious to the business or reputation of the Company
in any material respect; or



(d)
Executive’s conviction of, or pleading guilty or no contest to, a felony
involving moral turpitude.



“Code” means the Internal Revenue Code of 1986, as amended.


“Company” means MidAmerican Energy Holdings Company, an Iowa corporation, and
any successor or assign permitted under the Agreement


“Disability” means, with respect to the Executive, a condition of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and the Executive (i) is unable to engage in any substantial gainful
activity or (ii) has been receiving income replacement benefits for a period of
not less than 3 months under a group long term disability insurance policy
covering employees of the Company.
 
11

--------------------------------------------------------------------------------


 
“Good Reason” means any of the following events: (i) the failure by the Company
to pay to the Executive, for a material period of time and in a material amount,
compensation due and payable by the Company under Section 4 (a) of this
Agreement; (ii) any reduction by the Company of the title, office, duties or
authority of the Executive in any material respect; or (iii) any relocation of
the Executive’s primary place of employment to a location more than 25 miles
from Des Moines, Iowa.


“Permanent Disability” means a Disability which has continued for at least six
consecutive calendar months.


“Person” means any natural person, general partnership, limited partnership,
corporation, joint venture, trust, business trust, or other entity.


“Term of Employment” means the period of time beginning on April 21, 1999, and
ending on the fifth anniversary of such date, unless earlier terminated pursuant
to Section 7(a) or automatically extended pursuant to the following sentence.
The Term of Employment will be automatically extended for one year on each
anniversary of the date of this Agreement beginning on the fifth anniversary
unless the Executive has given the Company, or the Company has given the
Executive, a notice declining automatic extension at least 365 calendar days
before the anniversary.


“Termination Date” means the date of termination of employment of the Executive
pursuant to Section 7 of this Agreement.
 
 
12


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
